Citation Nr: 0703557	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of aseptic meningitis, including 
headaches.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from March 2003 to August 
19, 2003.  

This appeal arises from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was hospitalized for treatment of active 
aseptic meningitis with severe headaches and fever, from 
August 27, 2003 to September 8, 2003.  

2.  The veteran's residuals of meningitis have been diagnosed 
as chronic recurring muscle tension headaches.  The veteran 
reports they occur two to three times per week and are 
relieved by Advil or Panadol, and sleep.  The veteran has not 
indicated how often bed rest is required to alleviate his 
headaches.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for 
treatment of service-connected active meningitis, from August 
27, 2003 to September 8, 2003, have been met.  38 U.S.C.A. 
§§ 1110, 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8019 (2006).  

2.  The criteria for an initial rating, in excess of 10 
percent, from September 9, 2003, have not been met.  
38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8019, 8100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for service connection in 
October 2003.  The RO sent the veteran a letter in November 
2003 which informed the veteran of the evidence needed to 
support his claim and explained how VA could assist in 
obtaining evidence.  VA afforded the veteran an examination 
in April 2004.  The RO obtained the veteran's records of 
hospitalization for treatment of meningitis.  The RO granted 
service connection for meningitis in an October 2004 rating 
decision.  A 10 percent rating was assigned as of the day 
after the veteran's separation from the service, August 20, 
2003.  The RO issued the veteran a statement of the case in 
February 2005.  It included the criteria for rating 
headaches.  The veteran withdrew his request for a hearing in 
April 2005.  The veteran has not identified any additional 
evidence which has not already been obtained.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

This is harmless error, as the effective date assigned for 
the service-connected meningitis is the day after separation 
from service, which is the earliest possible date which could 
be assigned.  38 C.F.R. § 3.400 (2006).  In addition, the 
decision below grants the veteran a 100 percent rating for 
active meningitis and the veteran was informed of the 
criteria for rating his residuals which have been diagnosed 
as headaches.  The February 2005 statement of the case 
included the criteria for rating headaches.  The Board has 
concluded that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Epidemic cerebrospinal meningitis as an active febrile 
disease is rated as 100 percent disabling.  A minimum 10 
percent rating is assigned for residuals of meningitis.  
38 C.F.R. § 4.124a, Diagnostic Code 8019 (2006).  

Migraine with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated as 50 percent disabling.  Migraines 
with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated as 30 
percent disabling.  Migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months are rated as 10 percent disabling.  With less frequent 
attacks a 0 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).  

Factual Background and Analysis.  The veteran's DD Form 214 
indicates he was separated from the service on August 19, 
2003.  

Records from the Hospital De La Concepcion and a statement 
from the veteran's private physician, (hereafter, Dr. B.),  
reveal the veteran was admitted on August 27, 2003 with 
headaches, fever, malaise and a generalized rash.  Aseptic 
meningitis was diagnosed.  September 5, 2003 records of 
hospitalization indicate the veteran's headache had resolved.  
The veteran was discharged on September 8th.   Dr. B. in an 
October 2003 letter indicated the veteran was symptomatic for 
four days prior to his admission.  

The evidence of record does not include any other medical 
records which demonstrate the veteran had active meningitis 
after September 8, 2003.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  The Board has concluded that staged 
ratings are appropriate in this instance.  The Board has 
concluded that a 100 percent rating is warranted for the 
period from August 20, 2003 to September 8, 2003, based on 
active febrile meningitis as provided by 38 C.F.R. § 4.124a, 
Diagnostic Code 8019 (2006).  

The Schedule for Rating Disabilities provides that a minimum 
rating of 10 percent is assigned for residuals of meningitis.  
The RO assigned a 10 percent rating.  The April 2004 VA 
examination report notes the residuals of the veteran's 
meningitis are limited to chronic headaches.  Higher ratings 
for headaches may be assigned by analogy under the diagnostic 
code for evaluating disability due to migraines.  When an 
unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
are to be avoided, as are the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor are 
ratings assigned to organic diseases and injuries to be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2006).  A 30 percent rating for migraines 
requires evidence of characteristic prostrating attacks on 
average of once per month over several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).  

The veteran told the VA examiner in April 2004 that his 
headaches became less frequent after his hospitalization.  He 
experiences headaches intermittently, two to three times per 
week on average.  He described them as occurring maybe two 
times a week.  They were located to the frontal and top of 
the head region which he described as a pressure sensation 
with dull pain which he rated as 8/10.  Sometimes they lasted 
less than two hours and went away with Advil, Panadol or with 
bed rest.  The veteran was living with his parents and 
studying.  He was independent in all activities including 
self care.  A history of aseptic meningitis with residual 
chronic recurring muscle contraction headache was diagnosed.  

In April 2005 on his VA Form 9 the veteran indicated his 
headaches affected his studies.  While the veteran has 
reported having headaches as often as two to three times per 
week he has not stated they are prostrating attacks.  He told 
the VA examiner he was able to treat them with medication and 
only sometimes with sleep.  He did not report that his 
headaches were prostrating.  He described them as lasting 
maybe two hours and they were diagnosed as muscle tension 
headaches.  In the absence of evidence of characteristic 
prostrating attacks occurring at least once a month for 
several months, a higher rating to 30 percent is not 
warranted.  38 C.F.R. § 4.124, Diagnostic Code 8100 (2006).  


ORDER

A initial 100 percent rating, for active meningitis, for the 
period from August 20, 2003 to September 8, 2003, is granted 
subject to regulations governing the award of monetary 
benefits.  

An initial rating, in excess of 10 percent, for the period 
commencing on September 9, 2003 is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


